IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DONALD R. SISSON AND MARY                 : No. 141 MAL 2015
SISSON, HIS WIFE,                         :
                                          :
                    Petitioners           : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
JOSEPH STANLEY, HIS HEIRS,                :
SUCCESSORS, EXECUTORS,                    :
ASSIGNS, AND ANY PERSONS                  :
CLAIMING BY, THROUGH, OR FROM             :
THEM,                                     :
                                          :
                    Respondents           :


                                       ORDER


PER CURIAM

      AND NOW, this 25th day of August, 2015, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.         Allocatur is DENIED as to all

remaining issues. The issue is:



      Whether the Superior Court erred when it affirmed the trial court’s decision
      granting the rule to show cause, opening the judgment, and granting judgment
      on the pleadings, where the trial court conducted its own investigation of public
      records and decided disputed issues of material fact without evidence in the
      certified record to support those decisions.